Title: To James Madison from James Leander Cathcart, 21 March 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


21 March 1804, Leghorn. No. 5. “Enclosed I have the honor to transmit twelve copies of a translation of the President’s two last speeches to congress, the[y] retain sufficient elegance of stile to recommend them ’tho dress’d in a foreign language; besides as we are indebted to the old world for a vast fund of knowledge; I think it but just that we should repay them when we have an opportunity: the matter of which those speeches treat as well as the manner in which it is treated can’t fail to be useful in a country where many little free governments are daily oasing from the ruins of Monarchal & aristocratical tyrany. If the inhabitants of those Countrys will deign to imitate us either in theory, or practice; the[y] will give a convincing proof of the soundness of their judgement; & pay a due tribute of respect to the wisdom & rectitude of our present administration.
“The historical account of the Expedition against Algiers in 1775 (herewith enclosed) contains much useful information, & is valuable because impartial; I request you to present it to the President.” Adds in a postscript that he sends this “by Mr: Anthony Fillicchy a respectable merchant of this City,” whom he recommends to JM’s notice should he come to Washington.
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2). 2 pp.; docketed by Wagner as received 9 June. Enclosures not found.



   
   Oase: obsolete form of ooze (OED, 2d ed.).



   
   In the summer of 1775 Charles III of Spain sent against Algiers a force of over 500 ships and over 25,000 soldiers, sailors, and slaves under Count Alexander O’Reilly. The expedition was soundly defeated by the Algerines (Wolf, The Barbary Coast, pp. 302–4).


